Citation Nr: 0335505	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's chronic psoriasis with alteration of sleep pattern, 
currently evaluated as 80 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1988 to April 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which granted an 80 
percent evaluation for the veteran's chronic psoriasis with 
alteration of sleep pattern.  The veteran has been 
represented throughout this appeal by the Alabama Department 
of Veterans Affairs.  

During the course of this appeal, the veteran has raised 
several other claims he believes are related to his service-
connected chronic psoriasis.  He reports that he is depressed 
and full of anger due to his disorder.  He also claims that 
his service-connected disorder has caused a sleep disorder.  
It is observed that the RO has adjudicated this claim as an 
increased rating for chronic severe psoriasis with alteration 
of sleep pattern.  The alteration of a sleep pattern is not 
part of the symptoms described in the current rating code 
(revisions effective August 30, 2002), used to evaluate the 
veteran's service-connected skin disorder.  Accordingly, the 
separate issues raised by the veteran related to a sleep 
disorder and depression are referred to the RO for all 
appropriate development and adjudication.  

REMAND

The statutes and regulations governing the adjudication of 
claims for Department of Veterans Affairs (VA) benefits have 
recently been amended.  The amended statutes direct that, 
upon receipt of a complete or substantially complete claim, 
the VA shall notify the veteran of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran's claim has not been considered under 
the amended statutes and regulations.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit found that the thirty-day period 
provided in § 3.159(b)(1) in which to respond to a VCCA 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the veteran that a period of one 
full year may be taken to respond to a VCAA notice 
notwithstanding any previously provided information.  

In February 2003, the veteran submitted a written statement 
conveying that his service-connected skin disorder had 
increased in severity and necessitated the use of over 
$8,000.00 dollars worth of medication during the preceding 
year.  The veteran enclosed multiple color photographs in 
support of his claim.  The veteran has not waived RO 
consideration of the additional evidence.  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to skin 
disabilities.  The Board observes that the evaluation of the 
veteran's psoriasis has not been reviewed by the RO under the 
amended regulations.  Regrettably, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
service-connected skin disability after 
2001 including the names and addresses of 
all health care providers.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA dermatology examination 
to determine the severity of his 
service-connected chronic psoriasis with 
alteration of sleep pattern.  All 
indicated studies are to be performed and 
photographs of the affected areas are to 
be taken.  The evaluation is to take into 
consideration the criteria, both prior to 
and effective August 30, 2002, for rating 
skin disorders.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Send the claims 
folder to the examiner.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his chronic psoriasis with 
alteration of sleep pattern with express 
consideration of the United States Court 
of Appeals for Veterans Claims' (Court) 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


